Cobb, J.
1. The opinion of a witness is not admissible in evidence when all the facts and circumstances are capable of being clearly detailed and described, so that the jurors may be able readily to form correct conclusions therefrom. Central Ry. Co. v. Goodwin, 120 Ga. 83; Morgan v. State, 120 *152Ga. 846; Sumner v. Sumner, 118 Ga. 590 (2), and cit.; Southern Mutual Ins Co. v. Hudson, 115 Ga. 638 (2).
Argued February 20,
— Decided March 2, 1905.
Conviction of manslaughter. Before Judge Reagan. Pike superior court. December 19, 1904.
J. F. Bedding, J. Y. Allen, A. A. Murphey, and J. J. Bogers, for plaintiff in error. 0. 3. B. Bloodworth, solicitor-general, W. W. Lambdin, and W. P. Bloodworth, contra.
2. The evidence authorized" a charge on the law of voluntary manslaughter.
3. The evidence warranted the verdict, and no reason appears for a reversal of the judgment refusing a new trial.

Judgment affirmed.


All the Justices concur.